05/04/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0540
                                   _________________



IN THE MATTER OF:

R.J.E., J.B.R., A.C.R., and P.”Z.”G.R.,                            ORDER

             Youths in Need of Care.


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mary Jane Knisely, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    May 4 2022